Citation Nr: 0500917	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  04-07 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for jungle rot.

2.  Entitlement to service connection for a tooth disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied service connection for jungle 
rot and a tooth disorder.  

In a July 1983 rating decision, the RO denied service 
connection for a nervous condition.  The veteran did not 
submit a notice of disagreement.  He attempted to reopen the 
claim in January 2003.  In the March 2003 rating decision, 
the RO found that new and material evidence had not been 
submitted.  The veteran has appealed that determination to 
the Board.  

The veteran testified before the undersigned Veterans Law 
Judge at a video hearing in September 2004.  A transcript of 
the hearing is of record. 

By virtue of this decision, the Board finds that new and 
material has been submitted and reopens the claim for service 
connection for a psychiatric disability.  The reopened claim 
for service connection and the claim for service connection 
for jungle rot are addressed in the REMAND portion of this 
decision, and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran did not submit an application for dental 
benefits within one year of separation from service or April 
1983; and does not have a service-connected compensable 
dental disability, a service-connected non-compensable dental 
disability due to trauma or combat; a dental disability 
aggravating a service connected disability; service connected 
disability rated at 100 percent, and was never a prisoner of 
war.

3.  By a rating decision dated in July 1983, the RO denied 
the veteran's claim of entitlement to service connection for 
a nervous condition; the veteran did not appeal that 
determination, and it became final.

4.  The evidence added to the record since the July 1983 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
psychiatric disability. 


CONCLUSIONS OF LAW

1.  Service connection for a tooth disorder, for compensation 
or for treatment purposes, is precluded.  38 U.S.C.A.  §§ 
1110, 1712 (West 2002); 38 C.F.R. § 3.381 (2004), 38 C.F.R. 
§ 17.161 (2003).

2.  Evidence added to the record since the July 1983 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a psychiatric disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004), 38 C.F.R. §§ 20.1100, 20.1103 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined VA 
's duty to assist a veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in February 2003, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The required VCAA 
notice in this case was provided before the initial decision.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

There are no other identified outstanding records that could 
be relevant to the veteran's appeal for service connection 
for a tooth disorder.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Legal Analysis

I.  Entitlement to service connection for a tooth disorder

The veteran's basic assertion is that he had several fillings 
in his teeth while he was in service and those fillings began 
falling out in the 1990s, which caused his teeth to come out.

Treatable carious teeth will be considered service connected 
solely for purposes of establishing entitlement for 
outpatient dental treatment.  38 C.F.R. § 3.381 (2004).  
Since the veteran's tooth loss is due to the deterioration of 
his treatable carious teeth, he is eligible for service 
connection solely for purposes of outpatient dental 
treatment.

A one-year limit for applying for such treatment was first 
imposed by a 1957 statute that became effective on January 1, 
1958. See Pub. L. No. 85-56, §§ 512, 2301, 71 Stat. 83, 112, 
172 (1957).  Since the veteran was discharged in 1968, that 
statute applies to him.  

The one-year time limit for applying for VA outpatient dental 
treatment is now contained in 38 C.F.R. 
§§ 17.161(b)(2)(i)(B), (b)(2)(iii).

In this case the veteran submitted his initial claim for VA 
dental benefits in January 2003.  This date is after January 
1, 1958, and more than one year after his 1968 separation 
from service.  

The provisions of 38 C.F.R. § 17.161, also provide for 
outpatient dental treatment in certain circumstances when a 
claim was filed within one year of April 1983; when there is 
a service-connected compensable dental disability, a service-
connected non-compensable dental disability due to trauma or 
combat; a dental disability aggravating a service connected 
disability; service connected disability rated at 100 
percent, or the veteran was a prisoner of war.  The veteran 
does not meet any of these requirements.

His claimed tooth loss does not meet the criteria for a 
compensable service connected disability.  38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9915 (2004).

Since there is no basis for granting service connection for a 
tooth disorder, the veteran's claim must be denied. 

II.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability characterized as a personality 
disorder (claimed as nerves)

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003).  
Rating actions become final, if a notice of disagreement is 
not received within one year.  38 U.S.C.A. § 7105 (West 
2002).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2004).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough 1to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54. 

In the July 1983 rating decision, the RO determined that the 
veteran's claimed nervous condition was a personality 
disorder which was considered a constitutional or 
developmental abnormality and not a disability under the 
meaning of the laws for which compensation benefits may be 
paid.  The veteran did not appeal this determination and it 
became final.  38 C.F.R. § 20.1100 (2003).

The evidence of record at the time of the July 1983 rating 
decision consisted of service medical records, which 
contained no findings referable to a psychiatric disability; 
and a report of VA examination in June 1983, when the 
diagnosis was borderline personality disorder, and 
instability reaction.  The examiner recorded no in-service 
psychiatric treatment, but noted that the veteran related 
that his symptoms had begun in service.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018.

Evidence associated with the claims folder since the July 
1983 rating decision includes the veteran's testimony at the 
September 2004, hearing.  At his hearing, the veteran 
reported in-service treatment for his nerves including 
consultation with a psychiatrist, and a continuity of 
symptomatology since service, including treatment at Grand 
Rapids VA Medical Center in the 1970s.

The Board finds that this evidence is new because it was not 
previously of record and is not cumulative.  It relates to 
the previously unestablished fact of in-service incurrence of 
a psychiatric disability, and also reports a continuity of 
symptomatology to the present.  As such, it raises a 
reasonable probability of substantiating the claim.

Because new and material evidence has been submitted, the 
claim is reopened.  


ORDER

Service connection for a tooth disorder is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disability. 


REMAND

At the September 2004 hearing, the veteran testified that 
while he was in service, he was treated for his nerves at a 
medical facility in Da Nang, Vietnam.  He reported receiving 
two shots as treatment.  He also reported seeing a 
psychiatrist.  The record of this consultation is not part of 
the claims folder.  It does not appear that his mental health 
records were specifically requested.

The veteran also testified that after service he received 
psychiatric treatment at the Grand Rapids VA Medical Center.  
These records have not been obtained.  VA has an obligation 
to obtain all relevant treatment records.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002).  

Moreover, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability; the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Even before adoption of the VCAA, the United States Court of 
Appeals for Veterans Claims (Court) had held that the duty to 
assist claimants with the development of their claims 
included affording medical examinations that considered a 
veteran's prior medical examinations and treatment.  Colayong 
v. West, 12 Vet. App. 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).

The veteran has reported nervous problems and symptoms of 
jungle rot beginning in service, and continuing to the 
present.  The veteran has not been afforded a VA examination.  
An examination is necessary to determine the etiology of his 
psychiatric disability and jungle rot, and the relationship 
to service.

Accordingly, this case is REMANDED for the following action: 

1.  The AMC or RO should request all of 
the veteran's service mental hygiene 
records from the National Personnel 
Records Center, or other facility having 
control of those records.

2.  The AMC or RO should take the 
necessary steps to obtain all records of 
the veteran's psychiatric treatment at 
the Grand Rapids VA Medical Center.

3.  The veteran should be afforded an 
examination in order to obtain an opinion 
as to whether any current skin disorder 
of the crotch and feet was incurred in 
service.  The examiner should review the 
claims folder and should note such review 
in the examination report or in an 
addendum to the report.  The examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
veteran has a skin disorder that had its 
onset in service, or is otherwise due to 
a disease or injury in service.  The 
examiner should provide a rationale for 
the opinion.

4.  The veteran should be afforded a 
psychiatric examination in order to 
obtain an opinion as to whether any 
current psychiatric disability was 
incurred in service.  The examiner should 
review the claims folder and should note 
such review in the examination report or 
in an addendum to the report.  For each 
psychiatric disability diagnosed (not 
including personality disorders) the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
disability had its onset in service, or 
is otherwise due to a disease or injury 
in service.  The examiner should provide 
a rationale for the opinion.

5.  Thereafter, the AMC or RO should 
readjudicate the claim, and if the 
benefit remains denied, issue a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


